Citation Nr: 1735857	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1957 to May 1960.

This matter is on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously before the Board in March 2017, at which time it was remanded to provide a Board hearing.

The Veteran was provided with a Travel Board hearing at the RO by the undersigned Veterans Law Judge in June 2017.  A copy of the transcript is of record and has been reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's June 2017 hearing, he raised several issues with regard to the adequacy of the August 2013 VA examination opinion, which had served as the basis of denial of his claims in the September 2013 rating decision.  Namely, the Veteran and his representative provided that the VA examiner, in opining that the Veteran's currently diagnosed bilateral hearing loss was less likely than not caused by in-service noise exposure working as an aircraft mechanic with no hearing protection, did not consider all of the relevant scientific information available in arriving at such conclusion.  It was noted that the VA examiner stated that there was no scientific evidence to support delayed onset of noise-induced hearing citing to a 2005 Institute of Medicine Report.  However, the Veteran and his representative pointed out that the examiner ignored findings relevant to the Veteran's case, which could be discovered by reading further into that cited report, in which it stated that there is a possibility that the onset of noise-induced hearing loss and tinnitus might be delayed by months and that entry and exit audio examinations from World War II to 2002 were not adequate for assessing such noise-induced hearing loss.  The Veteran and his representative also referenced a report by Sharon Kujawa, Adding Insult to Injury: Cochlear Nerve Degeneration After Temporary Noise-Induced Hearing Loss, noting the possibility that a delayed onset of hearing loss can occur.  In support, the Veteran and his representative have also submitted additional articles and references to medical treatises raising the possibility of delayed onset hearing loss in response to acoustic trauma.

The Board, thus, finds that the Veteran's claims file should be returned to the August 2013 VA examiner in order to render an addendum opinion after taking into account the medical literature referenced and provided by the Veteran.  In so doing, the VA examiner is asked to discuss such medical literature within the context of the particulars of the Veteran's case.  A full rationale should be provided for any opinions rendered.

Additionally, the Veteran testified that he first began to notice hearing loss and tinnitus around 1970, when he first received treatment.  Furthermore, he testified that he first sought treatment and received hearing aids from the VA Medical Center in Cleveland, Ohio in or around 1999.  A review of the claims file shows that the Veteran's treatment records range from September 10, 2002 to August 23, 2013.  As such, the Board finds that the Veteran's claim should also be remanded to attempt to obtain any VA records prior to September 10, 2002.

Also, the Veteran indicated that he sought treatment for hearing loss and tinnitus from a Dr. John Paul Robinson prior to 1999.  He provided an address in Akron, Ohio and indicated that this physician was still practicing.  In this regard, the Veteran should be provided with the opportunity to provide an appropriate signed release form to obtain any records from this doctor.
 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment by any additional medical care providers, VA and non-VA, that he wishes considered in connection with this appeal.  The identified records should be sought.  

2. Regardless of the Veteran's response to the first numbered paragraph, the RO should attempt to obtain any VA records of relevant treatment of the Veteran dated prior to September 10, 2002, as well as any records of the Veteran's treatment available from Dr. John Paul Robinson in Akron, Ohio.  

3. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the August 2013 VA examination, or other person with appropriate expertise, in order to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss and tinnitus. The entire claims file should be made available to the reviewer.

The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hearing loss and/or tinnitus had its onset in service, or are otherwise the result of a disease or injury in service.

In particular, the reviewer should consider and discuss the medical literature referenced in the claims file that indicated the possibility of delayed onset for hearing loss and tinnitus after exposure to acoustic trauma.  (This would include the passages referenced in the 2005 Institute of Medicine Report cited in the 2013 VA examination and at the 2017 hearing, as well as the report by Sharon Kujawa, Adding Insult to Injury: Cochlear Nerve Degeneration After Temporary Noise-Induced Hearing Loss).

The examiner should provide a rationale for all opinions. 

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




